TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00657-CV


Sue A. Taylor, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NO. 2003CV-0194, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Sue A. Taylor appeals from the judgment entered against her by the trial
court on a bail bond she signed as agent for American Contractors Indemnity Co. d/b/a Texas
Bonding Co.  Appellee the State of Texas has filed a letter brief conceding that appellant did not sign
the bond as a surety herself and is not liable on the bond.  The State having confessed error, we
reverse the trial court's judgment and render judgment that the State take nothing in its action against
appellant.

					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Reversed and Rendered
Filed:   May 27, 2004